NOTE: This disposition is nonprecedential.


United States Court of Appeals
    for the Federal Circuit
                ______________________

                   MSHIFT, INC.,
                  Plaintiff-Appellant,

                           v.

        DIGITAL INSIGHT CORPORATION
   (doing business as Intuit Financial Services),
                Defendant-Appellee.

                         and

   COMMUNITY TRUST BANK, MOBILE MONEY
 VENTURES, LLC, MERITRUST CREDIT UNION,
   PROFESSIONAL FEDERAL CREDIT UNION,
  SANFORD INSTITUTION FOR SAVINGS, FORT
    WORTH COMMUNITY CREDIT UNION, USE
CREDIT UNION, GATE CITY BANK, BUSEY BANK,
 DENSION STATE BANK, FIDELITY BANK, FIRST
INTERNET BANK OF INDIANA, and VISION BANK,
            Defendants-Appellees.

                         and

                 SK C&C CO., LTD.,
                 Defendant-Appellee.

                 ____________________

                      2011-1057
                ______________________

    Appeal from the United States District Court for the
Northern District of California in No. 10-CV-0710, Judge
William H. Alsup.
                 ______________________

                      JUDGMENT
                 ______________________

    JAMES C. OTTESON, Agility IP Law, of East Palo Alto,
California, argued for plaintiff-appellant. With him on
the brief was XIANG LONG. Of counsel on the brief was
MELINDA M. MORTON, Bergeson, LLP, of San Jose,
California.   Of counsel was MONICA MUCCHETTI ENO,
Agility IP Law, of East Palo Alto, California.

    HEATHER N. MEWES, Fenwick & West LLP, of San
Francisco, California, argued for all defendants-appellees.
With her on the brief was HECTOR J. RIBERA for Digital
Insight Corporation. On the brief were ANDREW P.
VALENTINE and BRENT K. YAMASHITA, of DLA Piper LLP,
of East Palo Alto, California, for defendants-appellees
Community Trust Bank, et al.; and HAE-CHAN PARK and
WAYNE M. HELGE, of H.C. Park & Associates, PLC, of
Vienna, Virginia, for defendants-appellees SK C&C Co.
Ltd, and Mobile Money Ventures, LLC; and BRAIN S.
SEAL, of Highbury Chapman, LLC, of Washington, DC, for
defendant-appellee SK C&C Co. Ltd. Of counsel was ERIK
R. FUEHRER, of DLA Piper LLP, of East Palo Alto,
California.
                 ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

   PER CURIAM (PROST, MAYER, and O’MALLEY, Circuit
Judges).

           AFFIRMED. See Fed. Cir. R. 36.

                       ENTERED BY ORDER OF THE COURT


 July 8, 2011           /s/ Jan Horbaly
   Date                     Jan Horbaly
                              Clerk